DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and currently under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sheppard et al (Clin Cancer Res, 2013, 19(19): 5320-5328).
Sheppard et al teaches CDK4 is commonly activated in melanoma cells, CDK4 activation in the cells contributes to transformation of melanocytes, and the response to CDK4 inhibition (using inhibitors such as palbociclib) correlates with changes, most notably deletion of the tumor suppressor CDKN2A (p16INK4a), that increase CDK4 activity (page 5320, in particular). Sheppard et al further teaches “…based on preclinical studies, patients most likely to respond to CDK4 inhibition are those that have increased CDK4 signaling through loss of CDKN2A….” (right column on page 5326, in particular).
Sheppard et al does not explicitly teach comparing CDK4 activity in a sample from a subject with a “threshold level” corresponding to CDK4.  However, one of ordinary skill in the art would have been motivated, with an expectation of success, to determine whether a melanoma patient is sensitive to a CDK4 inhibitor, such as palbociclib, by comparing the activity level of CDK4 in a melanoma tumor tissue sample from the patient with a threshold CDK4 level that is not considered “increased” and predict the patient is sensitive to the CDK4 inhibitor when the activity level of CDK4 in the patient sample is elevated compared to the threshold through loss of CDKN2A and is insensitive when the activity level of CDK4 in the patient sample is not elevated compared to the threshold because Sheppard et al teaches patients most likely to respond to CDK4 inhibition are those that have increased CDK4 signaling through loss of CDKN2A and patients lacking CDK4 activity would not predictably obtain therapeutic benefit from a reagent (such as palbociclib) that functions by inhibiting CDK4 activity. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claims 1-6, 14, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pernas et al (Ther Adv Med Oncol, 2018, 10: 1-15).
Pernas et al teaches subjects with breast cancer can be therapeutically treated with the CDK4/6 inhibitor palbociclib (left column on page 2, in particular). Pernas et al further teaches CDK4/6 are regulated by particular mechanisms, that can either increase or decrease CDK activity (left column on page 3, in particular). Pernas et al further teaches tumors with higher CDK4/6 activity, due to mechanisms such as loss of CDKN2A, are potentially more sensitive to CDK4/6 inhibitors (right column on page 3, in particular). Pernas et al further teaches dysregulation of cyclin E expression, and hence increased CDK2 activity, as a possible mechanism of breast cancer cells escaping the effects of CDK4/6 inhibitors (left column on page 9, in particular). 
Pernas et al does not explicitly teach comparing CDK4, CDK6, and/or CDK2 activity in a sample from a subject with “threshold levels” corresponding to CDK4, CDK6, and CDK2.  However, one of ordinary skill in the art would have been motivated, with an expectation of success, to determine whether a breast cancer patient is sensitive to a CDK4/6 inhibitor, such as palbociclib, by comparing the activity levels of CDK4, CDK6, and CDK2 in a breast tumor tissue sample from the patient with respective threshold CDK4, CDK6, and CDK2 levels that are not considered high and predict the patient is sensitive to the CDK4/6 inhibitor when the activity levels of CDK4 and CDK6 in the patient sample are elevated and the activity level of CDK2 in the patient sample is less compared to the thresholds and is insensitive when the activity levels of CDK4 and CDK6 in the patient sample are not elevated and the activity level of CDK2 in the patient sample is higher compared to the thresholds because Pernas et al teaches tumors with higher CDK4/6 activity, due to mechanisms such as loss of CDKN2A, are potentially more sensitive to CDK4/6 inhibitors and Pernas et al teaches dysregulation of cyclin E expression, and hence increased CDK2 activity, as a possible mechanism of breast cancer cells escaping the effects of CDK4/6 inhibitors. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.       

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1-20 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas”, all mental steps, include: the “comparing” steps, the “determining” steps, and the steps of “acquiring” values. The “natural phenomenon” is: CDK activities correlate with sensitivity to CDK4/6 inhibitors. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements other than judicial exceptions (“Step 2B”). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing mental processes and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642